Opinion by
White, P. J.
§ 567. Jurisdiction of county court; injunction. Suit was brought to enjoin a judgment rendered by a justice of the peace for $46. The court below dissolved the injunction, which had been granted by the county judge,, and rendered judgment on the injunction bond, against the principal and sureties, for the amount of the judgment in justice’s court and for interest, and for ten per cent, damages. Under repeated decisions of this court, the judgment of the county court must be reversed and the injunction suit dismissed from that court for the want of jurisdiction.
Reversed and dismissed.